t c memo united_states tax_court michael sklar and marla sklar petitioners v commissioner of internal revenue respondent docket no filed date michael sklar and marla sklar pro sese steven m roth for respondent memorandum opinion gerber judge petitioners under rule ' moved for summary_judgment on the question of whether the period for assessment had expired at the time respondent conceded an ’ rule references are to the tax_court rules_of_practice and procedure section references are to the internal_revenue_code in effect for the period under consideration - - adjustment concerning self-employment_tax petitioners do not object to the concession of self-employment_tax adjustment but to the corresponding elimination of the deduction for one-half the conceded self-employment_tax adjustment respondent objects to petitioners’ motion solely on the ground that the period for assessment was suspended under sec_6503 at the time of the determination there is no dispute about any material fact and this matter is ripe for summary_judgment background petitioners’ joint federal_income_tax return was filed date on date and again on date petitioners executed form sec_872 consent to extend the time to assess tax agreeing to extend the assessment_period to date and date respectively respondent issued a notice_of_deficiency to petitioners on date determining a dollar_figure deficiency in income_tax and an dollar_figure deficiency in self-employment_tax for petitioners’ taxable_year the self-employment_tax deficiency was based on respondent’s determination that petitioners received dollar_figure of self-employment_income rather than dollar_figure of self-employment_income as reported on petitioners’ return because of the increase in self-employment_tax liability respondent correspondingly determined that petitioners were entitled to a deduction equal to one-half of the self-employment_tax or dollar_figure respondent also determined penalties and or additions to the tax on date petitioners’ petition was timely filed with this court respondent’s answer was filed on date in his answer respondent admitted error with respect to the determination of additional self-employment_tax as follows adjustment of self-employment_income to dollar_figure in lieu of dollar_figure admits respondent erred in determining petitioners received self-employment_income in the amount of dollar_figure in lieu of dollar_figure reported on their return given this admission of error respondent alleges as a matter of computation petitioners’ self-employment_tax should not be increased nor should they be allowed an increased self-employment_tax deduction as determined in the notice_of_deficiency emphasis supplied petitioners contend that respondent should not be allowed to take away the dollar_figure deduction allowed in connection with the determination of additional self-employment_tax liability because the period for assessment and hence the period within which respondent may make changes or adjustments expired prior to the time respondent conceded the self-employment_income adjustment discussion petitioners’ argument is based on their interpretation of the language of the consents executed by the parties in connection with the extension of the assessment_period in particular petitioners reference the portion of the consent form which provides that in the event respondent issues a notice_of_deficiency within the consent period the period is further - - extended by days petitioners point out that the second consent extended the assessment_period until date petitioners believe that the 60-day language is a tack-on period that resulted in the period for assessment ending date which was a sunday followed by a holiday so the period for assessment ended date following that line of reasoning petitioners note that respondent’s answer was filed after date the date petitioners believe the assessment_period ended based upon the above petitioners argue that no further determinations are permissible petitioners have misinterpreted the language on the consent form the specific language is as follows the amount s of any federal_income_tax due on any return s made by or for the above taxpayer s for the period s ended may be assessed at any time on or before date however if a notice_of_deficiency in tax for any such period s is sent to the taxpayer s on or before that date then the time for assessing the tax will be further extended by the number of days the assessment was previously prohibited plus days that language provides for the extension of the assessment_period to a date certain unless respondent issues a notice_of_deficiency then an additional number of days is added including the 60-day period relied on by petitioners ’ we find it curious that petitioners’ argument that the period for assessment and therefore adjustments to income expired seems to apply only to adjustments that adversely affect petitioners’ tax_liability apparently petitioners’ position only applies where it negatively affects their tax status - - once a notice_of_deficiency is timely issued within the period for assessment including any valid extensions then the period for assessment provided for in sec_6501 is suspended for the period during which the secretary is prohibited from making the assessment and in any event if a proceeding in respect of the deficiency is placed on the docket of the tax_court until the decision of the tax_court becomes final and for days thereafter sec_6503 in that regard sec_6213 provides that upon the issuance of a deficiency_notice the commissioner is precluded from assessing a deficiency throughout the or 150-day period in which a taxpayer may file a petition with the tax_court see 99_tc_466 in this case the notice_of_deficiency and petition were timely and accordingly the assessment_period was suspended and did not expire as petitioners contend to reflect the foregoing an order will be issued denying petitioners’ motion for summary_judgment
